t c memo united_states tax_court stephen s gessic petitioner v commissioner of internal revenue respondent docket no filed date stephen s gessic pro_se john m tkacik jr for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemptions for two dependents totaling dollar_figure for the taxable_year and whether petitioner is entitled to child tax_credits of dollar_figure for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time he filed his petition petitioner resided in ohio petitioner was married to dana m gessic ms gessic on date during the marriage they had two children one born in and the other in petitioner and ms gessic were granted a divorce by the court of common pleas of cuyahoga county ohio through a judgment entry filed on date attached to the judgment entry was a separation agreement and a shared parenting plan signed by petitioner and ms gessic in compliance with the shared parenting plan ms gessic was the custodial_parent petitioner was granted visitation rights on the weekends for or weeks in the summer and a week near christmas the separation agreement required petitioner to make monthly child_support payments to ms gessic in the separation agreement petitioner and ms gessic further agreed that petitioner would be entitled to the dependency_exemptions for the minor children on condition that his child_support payments were current and ms gessic had not returned to work full time and earned over dollar_figure per year if petitioner fell behind on child_support payments or ms gessic secured full-time employment the agreement stipulated that petitioner would be entitled only to the exemption for the younger child and ms gessic for the older child petitioner credibly testified that in the years since their divorce ms gessic has not held full-time employment and earned over dollar_figure per year he provided documentation that he was current on all child_support payments for the year at issue petitioner further testified that he did not have custody of the minor children during petitioner filed his tax_return for claiming dependency_exemptions for both minor children however ms gessic refused to sign form_8332 release of claim to exemption for child of divorced or separated parents thus petitioner attached to his return a copy of a single page from the separation agreement containing petitioner’s and ms gessic’s initials and the aforementioned conditions under which petitioner could claim exemptions for the children on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in federal_income_tax for the tax_year of dollar_figure the deficiency was wholly attributable to respondent’s disallowance of the dependency_exemptions and child tax_credits claimed by petitioner a burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner does not argue or provide evidence that the conditions of sec_7491 are fully satisfied therefore the burden_of_proof remains on petitioner b dependency_exemptions a taxpayer may claim a dependency_exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_child a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 the shared parenting plan granted ms 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure gessic custody of the children and gave petitioner visitation rights petitioner testified that he did not have custody of the children during but exercised his visitation rights in the case of divorced or separated parents special rules determine which parent may claim a dependency_exemption for a child see sec_152 as relevant to the present case sec_152 allows the noncustodial_parent to claim a dependency_exemption for a child if the custodial_parent signs a written declaration releasing her claim to the exemption and the noncustodial_parent attaches the declaration to his federal_income_tax return the declaration required by sec_152 must be made on either form_8332 or on a statement conforming to the substance of that form 114_tc_184 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires a taxpayer to furnish the name of each child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released see miller v commissioner supra pincite the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date petitioner failed to attach form_8332 to his return instead he attached a page from the separation agreement initialed by both himself and ms gessic which stated u ntil the wife returns to work full time which shall be defined as wife earning dollar_figure gross per year the parties agree that the husband shall receive the tax exemption for the minor children so long as his child_support payments are current we must decide whether attaching the page from the separation agreement to petitioner’s tax_return satisfies the requirements of sec_152 and sec_1_152-4t a q a-3 temporary income_tax regs supra in boltinghouse v commissioner tcmemo_2003_134 the taxpayers attached to their return a copy of a separation agreement which was signed by both the custodial and noncustodial parents the separation agreement unconditionally granted the noncustodial_parent the dependency_exemptions the court held that the separation agreement met the requirements of a written declaration under sec_152 because it conformed in substance to form_8332 petitioner contends that the page from the separation agreement which is initialed by petitioner and ms gessic is similar to the separation agreement in boltinghouse and would substitute for form_8332 however simply because the custodial_parent initialed the page of the separation agreement does not end the analysis regarding whether the document conforms in substance to form_8332 even if we accept the initials from petitioner and ms gessic as signatures the attached page from the separation agreement failed to include the date of such signatures the names of the minor children or the names or social_security numbers of the custodial and noncustodial parents furthermore unlike the separation agreement in boltinghouse v commissioner supra the attached page from the separation agreement at issue is conditional namely that as long as his child_support payments were current petitioner would receive the tax exemptions for the minor children until such time as ms gessic returned to work full time and earned over dollar_figure per year these conditions suggest that petitioner’s compliance with his support obligations or ms gessic’s employment status may change from year to year such that petitioner’s entitlement to the dependency_exemptions for his children is potentially subject_to change each year consequently the conditional language creates an ambiguity as to what tax years are applicable by making petitioner’s entitlement to the dependency_exemptions contingent upon the fulfillment of the conditions although petitioner testified that he met the condition in the internal_revenue_service cannot be expected to police divorce decrees and separation agreements or determine taxpayer compliance therewith therefore we find that the attached page of the separation agreement does not constitute a written declaration under sec_152 and does not conform to form_8332 see also brissett v commissioner tcmemo_2003_310 accordingly petitioner is not entitled to dependency_exemptions for the two minor children for c child tax_credits sec_24 provides that a taxpayer may claim a credit for each qualifying_child the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 a taxpayer may also satisfy the qualifying_child requirement if the taxpayer establishes entitlement to the dependency_exemption under the exception of sec_152 see walker v commissioner tcmemo_2008_194 however the minor children are not petitioner’s qualifying children under c because they did not have the same principal_place_of_abode as petitioner for more than one- half of the taxable_year moreover petitioner was unable to establish his eligibility to claim a dependency_exemption under sec_152 thus petitioner is not entitled to a tax_credit with respect to either of the minor children for we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit to reflect the foregoing decision will be entered for respondent
